Title: To Thomas Jefferson from Thomas Main, 30 June 1807
From: Main, Thomas
To: Jefferson, Thomas


                                                
                            The President
                     
                            Main’s Nursery June, 1807.
                        

                        
                     
                        
                           Bot. of Thos. Main
                        
                        
                           
                           
                           Cents
                        
                        
                           Thorn. plants. Trees and Shrubs, as per accot. 
                           }
                           35,25
                        
                        
                           rendered to the amount of 
                        
                        
                           The honorable Thoms. Randolph Esqr. 
                           }
                           
                              24,00
                           
                        
                        
                           for Thorn plants as per accot. rendered
                        
                        
                           
                           
                           
                              $ 59,25
                           
                        
                     
                  
                  Received the above in full. 
                        
                            Thos. Main
                     
                        
                    